REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this "Agreement") is made and entered into
as of August 9, 2007, by and among Jpak Group, Inc., a Nevada corporation (f/k/a
Rx Staffing, Inc., the "Company"), and the purchasers listed on Schedule I
hereto (the "Purchasers").


This Agreement is being entered into in connection with the issuance by the
Company to the Purchasers of Series A Convertible Preferred Stock and Warrants
of the Company upon conversion of Notes (the “Notes”) held by the Purchasers.


The Company and the Purchasers hereby agree as follows:


1. Definitions.


As used in this Agreement, the following terms shall have the following
meanings:


"Advice" shall have meaning set forth in Section 3(m).


"Affiliate" means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person. For the avoidance of doubt, with
respect to a Purchaser which is a general or limited partnership, an Affiliate
shall be deemed to include affiliated partnerships managed by the same
management company or managing general partner or by an entity which controls,
is controlled by, or is under common control with, such management company or
managing general partner.


"Board" shall have meaning set forth in Section 3(n).


"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of New York
generally are authorized or required by law or other government actions to
close.


"Closing Date" means the date of the closing of the issuance of the Preferred
Stock and the Warrants.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means the Company's Common Stock, par value $0.001 per share.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


"Effectiveness Date" means, subject to Section 2(b) hereof, with respect to the
Registration Statement, the earlier of (A) the one hundred fiftieth (150th) day
following the Closing Date (or in the event the Registration Statement is
reviewed by the Commission, the one hundred eightieth (180th) day following the
Closing Date) or (B) the date which is within five (5) Business Days after the
date on which the Commission informs the Company (i) that the Commission will
not review the Registration Statement or (ii) that the Company may request the
acceleration of the effectiveness of the Registration Statement and the Company
promptly makes such request; provided that, if the Effectiveness Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.
 
 

--------------------------------------------------------------------------------

 


"Effectiveness Period" shall have the meaning set forth in Section 2.


"Event" shall have the meaning set forth in Section 7(e).


"Event Date" shall have the meaning set forth in Section 7(e).


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Filing Date" means, subject to Section 2(b) hereof, the sixtieth (60th) day
following the Closing Date; provided that, if the Filing Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Filing Date shall be the following Business Day.


"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.


"Indemnified Party" shall have the meaning set forth in Section 5(c).


"Indemnifying Party" shall have the meaning set forth in Section 5(c).


"Losses" shall have the meaning set forth in Section 5(a).


"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


"Preferred Stock" means shares of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share, issued to the Purchasers upon conversion of
the Notes.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
 

--------------------------------------------------------------------------------

 


"Registrable Securities" means the shares of Common Stock issuable upon
conversion of the Preferred Stock, the shares of Common Stock issuable upon
exercise of the Warrants and any shares of Common Stock issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing; provided, that the Holder has completed and
delivered to the Company a Selling Stockholder Questionnaire; and provided,
further, that the shares of Common Stock issuable upon conversion of the
Preferred Stock and the shares of Common Stock issuable upon exercise of the
Warrants shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) sale pursuant to a Registration Statement or Rule 144 under
the Securities Act (in which case, only such security sold shall cease to be a
Registrable Security); or (B) becoming eligible for sale by the Holder pursuant
to Rule 144(k).


"Registration Statement" means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 158" means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Securities Act" means the Securities Act of 1933, as amended.


"Selling Stockholder Questionnaire" means a questionnaire in the form attached
as Exhibit B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.


"Special Counsel" means Kramer Levin Naftalis & Frankel LLP and/or another law
firm retained by the Holders of a majority of the Registrable Securities
outstanding at such time, for which the Holders will be reimbursed by the
Company pursuant to Section 4.


"Warrants" means the Series A Warrants and the Series B Warrants to purchase
shares of Common Stock issued to the Purchasers upon conversion of the Notes.
 
 

--------------------------------------------------------------------------------

 


2. Resale Registration.


(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a "resale" Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form SB-2 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form SB-2, in which case such registration shall be on another appropriate
form in accordance herewith and with the Securities Act and the rules
promulgated thereunder). Such Registration Statement shall cover to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Company shall (i) not permit any
securities other than the Registrable Securities and the securities listed on
Schedule II hereto to be included in the Registration Statement and (ii) use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event prior to the Effectiveness Date, and to keep
such Registration Statement continuously effective under the Securities Act
until such date as is the earlier of (x) the date when all Registrable
Securities covered by such Registration Statement have been sold or (y) the date
on which the Registrable Securities may be sold without any restriction pursuant
to Rule 144(k) as determined by the counsel to the Company pursuant to a written
opinion letter, addressed to the Company's transfer agent to such effect (the
"Effectiveness Period"). The Company shall request that the effective time of
the Registration Statement is 4:00 p.m. Eastern Time on the effective date. If
at any time and for any reason, an additional Registration Statement is required
to be filed because at such time the actual number of shares of Common Stock
into which the Preferred Stock is convertible and the Warrants are exercisable
plus the number of shares of Common Stock exceeds the number of shares of
Registrable Securities remaining under the Registration Statement, the Company
shall have thirty (30) days to file such additional Registration Statement, and
the Company shall use its commercially reasonable efforts to cause such
additional Registration Statement to be declared effective by the Commission as
soon as possible, but in no event later than sixty (60) days after filing (one
hundred twenty (120) days after filing in the event the Registration Statement
is reviewed by the Commission).
 
 

--------------------------------------------------------------------------------

 


(b) Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register all of the
Registrable Securities in the Registration Statement because of the Commission’s
application of Rule 415 or the Commission requires the Company to either exclude
shares held by certain Holders or deem such Holders to be underwriters with
respect to their Registrable Securities, the Company shall register in the
Registration Statement such number of Registrable Securities as is permitted by
the Commission without naming such Holder as an underwriter (unless such Holder
agrees to be named as an underwriter), provided, however, that the number of
Registrable Securities to be included in such Registration Statement or any
subsequent registration statement shall be determined in the following order:
(i) first, the shares of Common Stock issuable upon conversion of the Preferred
Stock shall be registered on a pro rata basis among the holders of the Preferred
Stock, and (ii) second, the shares of Common Stock issuable upon exercise of the
Warrants shall be registered on a pro rata basis among the holders of the
Warrants. In the event the Commission does not permit the Company to register
all of the Registrable Securities in the initial Registration Statement, the
Company shall use its commercially reasonable efforts to file subsequent
Registration Statements to register the Registrable Securities that were not
registered in the initial Registration Statement as promptly as possible and in
a manner permitted by the Commission. For purposes of this Section 2(b), “Filing
Date” means with respect to each subsequent Registration Statement filed
pursuant hereto, the later of (i) sixty (60) days following the sale of
substantially all of the Registrable Securities included in the initial
Registration Statement or any subsequent Registration Statement and (ii) six (6)
months following the effective date of the initial Registration Statement or any
subsequent Registration Statement, as applicable, or such earlier or later date
as permitted or required by the Commission. For purposes of this Section 2(b),
“Effectiveness Date” means with respect to each subsequent Registration
Statement filed pursuant hereto, the earlier of (A) the ninetieth (90th) day
following the filing date of such Registration Statement (or in the event such
Registration Statement is reviewed by the Commission, the one hundred twentieth
(120th) day following such filing date) or (B) the date which is within five (5)
Business Days after the date on which the Commission informs the Company (i)
that the Commission will not review such Registration Statement or (ii) that the
Company may request the acceleration of the effectiveness of such Registration
Statement and the Company promptly makes such request; provided that, if the
Effectiveness Date falls on a Saturday, Sunday or any other day which shall be a
legal holiday or a day on which the Commission is authorized or required by law
or other government actions to close, the Effectiveness Date shall be the
following Business Day.


(c) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than fifteen (15) Trading Days following the date of this
Agreement. Each Holder further agrees that it shall not be entitled to be named
as a selling security holder in the Registration Statement or use the Prospectus
for offers and resales of Registrable Securities at any time, unless such Holder
has returned to the Company a completed and signed Selling Stockholder
Questionnaire. If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire after the deadline specified in the previous sentence,
the Company shall use its commercially reasonable efforts to take such actions
as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire; provided that the Company shall not be required to file an
additional Registration Statement solely for such shares. Each Holder
acknowledges and agrees that the information in the Selling Stockholder
Questionnaire will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.


3. Registration Procedures.


  In connection with the Company's registration obligations hereunder, the
Company shall:
 
  (a)  Prepare and file with the Commission, on or prior to the Filing Date, a
Registration Statement on Form SB-2 (or if the Company is not then eligible to
register for resale the Registrable Securities on Form SB-2 such registration
shall be on another appropriate form in accordance herewith and with the
Securities Act and the rules promulgated thereunder) in accordance with the plan
of distribution as set forth on Exhibit A hereto and in accordance with
applicable law, regulations and Commission policies, and cause the Registration
Statement to become effective and remain effective as provided herein; provided,
however, that not less than three (3) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall (i) furnish to the Holders and any Special Counsel,
copies of all such documents proposed to be filed, which documents will be
subject to the review of such Holders and such Special Counsel, and (ii) cause
its officers and directors, counsel and independent certified public accountants
to respond to such inquiries as shall be necessary, in the reasonable opinion of
Special Counsel, to conduct a reasonable review of such documents. The Company
shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities or any Special Counsel shall reasonably object in writing
within three (3) Business Days of their receipt thereof.
 
 

--------------------------------------------------------------------------------

 


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as possible to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto
and as promptly as possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to the Registration
Statement; (iv) file the final prospectus pursuant to Rule 424 of the Securities
Act no later than 9:00 a.m. Eastern Time on the second Business Day following
the date the Registration Statement is declared effective by the Commission; and
(v) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the Effectiveness Period
in accordance with the intended methods of disposition by the Holders thereof
set forth in the Registration Statement as so amended or in such Prospectus as
so supplemented.


(c) Notify the Holders of Registrable Securities and any Special Counsel as
promptly as possible (and, in the case of (i)(A) below, not less than three (3)
days prior to such filing, and in the case of (iii) below, on the same day of
receipt by the Company of such notice from the Commission) and (if requested by
any such Person) confirm such notice in writing no later than two (2) Business
Days following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation or threatening of any
Proceedings for that purpose; (iv) if at any time any of the representations and
warranties of the Company contained in any agreement contemplated hereby ceases
to be true and correct in all material respects; (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (vi) of the occurrence of any event that makes any statement made
in the Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
 

--------------------------------------------------------------------------------

 


  (d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, as promptly as possible, (i) any order
suspending the effectiveness of the Registration Statement or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction.


(e) If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.


(f)  If requested by any Holder, furnish to such Holder and any Special Counsel,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.


(g)  Promptly deliver to each Holder and any Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and subject to the provisions of Sections 3(m) and 3(n), the
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.


(h)  Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders and any Special Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.


(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates, to the extent permitted by
applicable federal and state securities laws, shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any Holder may request in connection with any
sale of Registrable Securities.
 
 

--------------------------------------------------------------------------------

 


(j) Upon the occurrence of any event contemplated by Section 3(c)(vi), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(k) Use its commercially reasonable efforts to cause all Registrable Securities
relating to the Registration Statement to be listed or quoted on the OTC
Bulletin Board or any other securities exchange, quotation system or market, if
any, on which similar securities issued by the Company are then listed or
traded.


(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders all
documents filed or required to be filed with the Commission, including, but not
limited, to, earning statements satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 not later than 90 days after the end of any
12-month period if such period is a fiscal year commencing on the first day of
the first fiscal quarter of the Company after the effective date of the
Registration Statement, which statement shall conform to the requirements of
Rule 158.


(m) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and the natural persons thereof that have voting and
dispositive control over the Registrable Securities. During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within five (5) Trading Days of the Company’s request,
any liquidated damages that are accruing at such time as to such Holder only
shall be tolled and any Event that may otherwise occur solely because of such
delay shall be suspended as to such Holder only, until such information is
delivered to the Company.


If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal or applicable state law
then in force) the deletion of the reference to such Holder in any amendment or
supplement to the Registration Statement filed or prepared subsequent to the
time that such reference ceases to be required.


Each Holder covenants and agrees that it will not sell any Registrable
Securities under the Registration Statement until the Company has electronically
filed the Prospectus as then amended or supplemented as contemplated in Section
3(g) and notice from the Company that such Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(c).


Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v), 3(c)(vi) or 3(n),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the "Advice")
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.
 
 

--------------------------------------------------------------------------------

 


(n) If (i) there is material non-public information regarding the Company which
the Company's Board of Directors (the "Board") determines not to be in the
Company's best interest to disclose and which the Company is not otherwise
required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
determines not to be in the Company's best interest to disclose, or (iii) the
Company is required to file a post-effective amendment to the Registration
Statement to incorporate the Company’s quarterly and annual reports and audited
financial statements on Forms 10-QSB and 10-KSB, then the Company may (x)
postpone or suspend filing of a registration statement for a period not to
exceed thirty (30) consecutive days or (y) postpone or suspend effectiveness of
a registration statement for a period not to exceed twenty (20) consecutive
Business Days; provided that the Company may not postpone or suspend
effectiveness of a registration statement under this Section 3(n) for more than
sixty (60) Business Days in the aggregate during any three hundred sixty (360)
day period; provided, however, that no such postponement or suspension shall be
permitted for consecutive thirty (30) Business Day periods arising out of the
same set of facts, circumstances or transactions.
 
 

--------------------------------------------------------------------------------

 


4. Registration Expenses.


All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the OTC Bulletin
Board and/or each other securities exchange or market on which Registrable
Securities are required hereunder to be quoted or listed, if any (B) with
respect solely to filing fees required to be paid to the National Association of
Securities Dealers, Inc. and the NASD Regulation, Inc. and (C) in compliance
with state securities or Blue Sky laws (including, without limitation, the
reasonable fees and disbursements of counsel for the Holders in connection with
Blue Sky qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of Registrable Securities may
designate not to exceed $5,000 unless the Company elects to have such filings
completed by its counsel)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is requested by the
holders of a majority of the Registrable Securities included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company and Special Counsel for the Holders, in
the case of the Special Counsel, up to a maximum amount of $3,500, (v)
Securities Act liability insurance, if the Company so desires such insurance,
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company's independent public
accountants. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. The Company shall not be responsible
for any discounts, commissions, transfer taxes or other similar fees incurred by
the Holders in connection with the sale of the Registrable Securities.


5. Indemnification.


(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys'
fees) and expenses (collectively, "Losses") , as incurred, arising out of or
relating to any violation of securities laws by the Company or untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that such untrue statements or omissions are based solely upon
information regarding such Holder or such other Indemnified Party furnished in
writing to the Company by such Holder expressly for use therein. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.
 
 

--------------------------------------------------------------------------------

 


(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review), as incurred, arising solely out of or based solely upon any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
or other Indemnifying Party to the Company specifically for inclusion in the
Registration Statement or such Prospectus. Notwithstanding anything to the
contrary contained herein, each Holder shall be liable under this Section 5(b)
for only that amount as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the "Indemnifying Party) in writing, and the Indemnifying
Party shall be entitled to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party and the payment of
all fees and expenses incurred in connection with defense thereof; provided,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
 

--------------------------------------------------------------------------------

 


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).


(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
due but unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying, Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms. In no
event shall any selling Holder be required to contribute an amount under this
Section 5(d) in excess of the net proceeds received by such Holder upon sale of
such Holder’s Registrable Securities pursuant to the Registration Statement
giving rise to such contribution obligation.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties pursuant to the law.
 
 

--------------------------------------------------------------------------------

 


6. Rule 144.


As long as any Holder owns Preferred Stock, Warrants or Registrable Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Section 13(a) or 15(d) of the
Exchange Act. As long as any Holder owns Preferred Stock, Warrants or
Registrable Securities, if the Company is not required to file reports pursuant
to Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to
the Holders and make publicly available in accordance with Rule 144(c)
promulgated under the Securities Act annual and quarterly financial statements,
together with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act. The
Company further covenants that it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Person to sell Conversion Shares and Warrant Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions relating to such sale pursuant to Rule 144. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.


7. Miscellaneous.


(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, such Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(b) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has, as of the date hereof entered into and currently in effect, nor shall the
Company or any of its subsidiaries, on or after the date of this Agreement,
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders in this Agreement or otherwise conflicts
with the provisions hereof. Except as disclosed in Schedule II hereto, neither
the Company nor any of its subsidiaries has previously entered into any
agreement currently in effect granting any registration rights with respect to
any of its securities to any Person. Without limiting the generality of the
foregoing, without the written consent of the Holders of a majority of the then
outstanding Registrable Securities, the Company shall not grant to any Person
the right to request the Company to register any securities of the Company under
the Securities Act unless the rights so granted are subject in all respects to
the prior rights in full of the Holders set forth herein, and are not otherwise
in conflict with the provisions of this Agreement.
 
 

--------------------------------------------------------------------------------

 


(c) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto or as disclosed
on Schedule II hereto) may include securities of the Company in the Registration
Statement, and the Company shall not after the date hereof enter into any
agreement providing such right to any of its securityholders, unless the right
so granted is subject in all respects to the prior rights in full of the Holders
set forth herein, and is not otherwise in conflict with the provisions of this
Agreement.


(d) Piggy-Back Registrations. If at any time when there is not an effective
Registration Statement covering (i) Conversion Shares or (ii) Warrant Shares,
the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, the Company shall send to each Holder of Registrable Securities written
notice of such determination and, if within thirty (30) days after receipt of
such notice, or within such shorter period of time as may be specified by the
Company in such written notice as may be necessary for the Company to comply
with its obligations with respect to the timing of the filing of such
registration statement, any such Holder shall so request in writing, (which
request shall specify the Registrable Securities intended to be disposed of by
the Purchasers), the Company will cause the registration under the Securities
Act of all Registrable Securities which the Company has been so requested to
register by the Holder, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered, provided that if at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to such Holder and, thereupon, (i) in the
case of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay expenses in accordance with Section 4 hereof),
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities being registered pursuant to
this Section 7(d) for the same period as the delay in registering such other
securities. The Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 7(d) that are eligible for sale
pursuant to Rule 144(k) of the Securities Act. In the case of an underwritten
public offering, if the managing underwriter(s) or underwriter(s) should
reasonably object to the inclusion of the Registrable Securities in such
registration statement, then if the Company after consultation with the managing
underwriter should reasonably determine that the inclusion of such Registrable
Securities would materially adversely affect the offering contemplated in such
registration statement, and based on such determination recommends inclusion in
such registration statement of fewer or none of the Registrable Securities of
the Holders, then (x) the number of Registrable Securities of the Holders
included in such registration statement shall be reduced pro-rata among such
Holders (based upon the number of Registrable Securities requested to be
included in the registration), if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or (y)
none of the Registrable Securities of the Holders shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities;
provided, however, that if securities are being offered for the account of other
persons or entities as well as the Company, such reduction shall not represent a
greater fraction of the number of Registrable securities intended to be offered
by the Holders than the fraction of similar reductions imposed on such other
persons or entities (other than the Company).
 
 

--------------------------------------------------------------------------------

 


(e) Failure to File Registration Statement and Other Events. The Company and the
Purchasers agree that the Holders will suffer damages if the Registration
Statement is not filed on or prior to the Filing Date and not declared effective
by the Commission on or prior to the Effectiveness Date and maintained in the
manner contemplated herein during the Effectiveness Period or if certain other
events occur. The Company and the Holders further agree that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(A) the Registration Statement is not filed on or prior to the Filing Date, or
(B) the Registration Statement is not declared effective by the Commission on or
prior to the Effectiveness Date, or (C) the Registration Statement is filed with
and declared effective by the Commission but thereafter ceases to be effective
as to all Registrable Securities at any time prior to the expiration of the
Effectiveness Period, without being succeeded by a subsequent Registration
Statement filed with and declared effective by the Commission in accordance with
the terms of this Agreement, or (D) the Company has breached Section 3(n)
hereof, or (E) following the date that the shares of Common Stock initially
commence trading or quotation, trading in the Common Stock shall be suspended or
if the Common Stock is no longer quoted on or delisted from the principal
exchange on which the Common Stock is then traded for any reason for more than
five (5) Business Days in the aggregate, in each case other than as a result of
a breach of this Agreement by a Holder or a Holder’s failure to return a Selling
Stockholder Questionnaire within the time period provided by Section 2(c) hereof
(any such failure or breach being referred to as an "Event," and for purposes of
clauses (A), (B) and (D) the date on which such Event occurs, or for purposes of
clause (C) after more than thirty (30) days, or for purposes of clause (E) the
date on which such five (5) Business Day period is exceeded being referred to as
"Event Date"), the Company shall pay an amount as liquidated damages to each
Holder, payable in cash, equal to two percent (2.0%) of the amount of the
Holder’s initial investment in the Preferred Stock for each calendar month or
portion thereof thereafter from the Event Date until the applicable Event is
cured; provided, however, that in no event shall the amount of liquidated
damages payable at any time and from time to time to any Holder pursuant to this
Section 7(e) exceed an aggregate of ten percent (10%) of the amount of the
Holder’s initial investment in the Preferred Stock. The Company shall not be
liable for liquidated damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement because of its application of Rule 415 until such time as
the provisions of this Agreement as to the Registration Statements required to
be filed pursuant to Section 2(b) are triggered, in which case the provisions of
this Section 7(e) shall once again apply, if applicable. In such case, the
liquidated damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted by the Commission to be included in
the Registration Statement. Notwithstanding anything to the contrary in this
paragraph (e), if (a) any of the Events described in clauses (A), (B), (C) or
(D) shall have occurred, (b) on or prior to the applicable Event Date, the
Company shall have exercised in good faith its rights under Section 3(n) hereof
and (c) the postponement or suspension permitted pursuant to such Section 3(n)
shall remain effective as of such applicable Event Date, then the applicable
Event Date shall be deemed instead to occur on the second Business Day following
the termination of such postponement or suspension. Liquidated damages payable
by the Company pursuant to this Section 7(e) shall be payable on the first (1st)
Business Day of each thirty (30) day period following the Event Date.
Notwithstanding anything to the contrary contained herein, in no event shall any
liquidated damages be payable with respect to the Warrants or the Warrant
Shares.
 
 

--------------------------------------------------------------------------------

 


(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
seventy-five percent (75%) of the Registrable Securities outstanding.


(g) Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery, telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:
 
If to the Company:
Jpak Group, Inc.
c/o Qingdao Renmin Printing Co., Ltd.
No. 15, Xinghua Road
Qingdao, Shandong Province
Postal Code 266401
P.R. China
Attention: Mr. Yijun Wang
Tel. No.: (532) 8463 0577
Fax No.: (532) 8463 0586
   
with copies (which shall not constitute notice) to:
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07086
Attention: Steven M. Skolnick
Tel No.: (973) 597-2500
Fax No.: (973) 597-2400
   
If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth below or as specified in writing by
such Purchaser:
   
with copies (which shall not constitute notice) to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
 

--------------------------------------------------------------------------------

 


(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder.


(i) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Person of all or a portion of the
Preferred Stock or the Registrable Securities if: (i) the Holder agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws, or (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this Section, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
of this Agreement. The rights to assignment shall apply to the Holders (and to
subsequent) successors and assigns.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(k) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted. The Company and the Holders agree that
venue for any dispute arising under this Agreement will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue. The Company and the Holders irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York. The Company and the Holders consent to process being served in any
such suit, action or proceeding by delivering a copy thereof to such party at
the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7(k) shall affect or limit any right to serve
process in any other manner permitted by law. The Company and the Holders hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to this Agreement, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party. The parties hereby waive all rights to
a trial by jury.
 
 

--------------------------------------------------------------------------------

 
 
(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(n) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


(o) Shares Held by the Company and its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than any Holder or transferees or successors or assigns thereof if such
Holder is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.


(p) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The Company acknowledges that the decision of
each Purchaser to purchase Securities upon conversion of the Notes has been made
by such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have been made or given by any other Purchaser or by any agent or
employee of any other Purchaser, and no Purchaser or any of its agents or
employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, and no action
taken by any Purchaser pursuant hereto or thereto (including, but not limited
to, the (i) inclusion of a Purchaser in the Registration Statement and (ii)
review by, and consent to, such Registration Statement by a Purchaser) shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement. The Company acknowledges
that each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that for reasons of administrative convenience only, this Agreement has been
prepared by counsel for one of the Purchasers and such counsel does not
represent all of the Purchasers.  The Company acknowledges that it has elected
to provide all Purchasers with the same terms for the convenience of the Company
and not because it was required or requested to do so by the Purchasers. The
Company acknowledges that such procedure with respect to this Agreement in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to this Agreement or the transactions contemplated
hereby.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.



    JPAK GROUP, INC.            By:________________________________      Name: 
    Title:             PURCHASER:           
By:_____________________________________      Name:      Title: 

 


 


 
 

--------------------------------------------------------------------------------

 



Schedule I
Purchasers
 
Names and Addresses
of Purchasers
Number of Preferred Shares
& Warrants Purchased
Dollar Amount of
Investment
           



     
      
 
 

--------------------------------------------------------------------------------

 



Schedule II
Other Securities to be Included on the Registration Statement





Joyrich Group Limited         11,285,300   Fabregas Group Limited      
2,097,588   Statepro Investments Ltd.         774,954   Raytech Investments
Limited          1,085,836   Capital American Markets Limited         561,322  

                    


 
 

--------------------------------------------------------------------------------

 

Exhibit A
Plan of Distribution


 
The selling security holders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock being offered under this prospectus on any stock exchange,
market or trading facility on which shares of our common stock are traded or in
private transactions. These sales may be at fixed or negotiated prices. The
selling security holders may use any one or more of the following methods when
disposing of shares:
 

·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker-dealer as principal and resales by the broker-dealer for
its account;

 

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
to cover short sales made after the date that the registration statement of
which this prospectus is a part is declared effective by the Commission;

 

·  
broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;

 

·  
a combination of any of these methods of sale; and

 

·  
any other method permitted pursuant to applicable law.

 
The shares may also be sold under Rule 144 under the Securities Act of 1933, as
amended (“Securities Act”), if available, rather than under this prospectus. The
selling security holders have the sole and absolute discretion not to accept any
purchase offer or make any sale of shares if they deem the purchase price to be
unsatisfactory at any particular time.
 
The selling security holders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a selling security holder defaults
on a margin loan, the broker may, from time to time, offer and sell the pledged
shares.
 
Broker-dealers engaged by the selling security holders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, which commissions as to a particular broker or dealer may be in
excess of customary commissions to the extent permitted by applicable law.
 
 

--------------------------------------------------------------------------------

 
 
If sales of shares offered under this prospectus are made to broker-dealers as
principals, we would be required to file a post-effective amendment to the
registration statement of which this prospectus is a part. In the post-effective
amendment, we would be required to disclose the names of any participating
broker-dealers and the compensation arrangements relating to such sales.
 
The selling security holders and any broker-dealers or agents that are involved
in selling the shares offered under this prospectus may be deemed to be
“underwriters” within the meaning of the Securities Act in connection with these
sales. Commissions received by these broker-dealers or agents and any profit on
the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Any broker-dealers or agents
that are deemed to be underwriters may not sell shares offered under this
prospectus unless and until we set forth the names of the underwriters and the
material details of their underwriting arrangements in a supplement to this
prospectus or, if required, in a replacement prospectus included in a
post-effective amendment to the registration statement of which this prospectus
is a part.
 
The selling security holders and any other persons participating in the sale or
distribution of the shares offered under this prospectus will be subject to
applicable provisions of the Exchange Act, and the rules and regulations under
that act, including Regulation M. These provisions may restrict activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
security holders or any other person. Furthermore, under Regulation M, persons
engaged in a distribution of securities are prohibited from simultaneously
engaging in market making and other activities with respect to those securities
for a specified period of time prior to the commencement of such distributions,
subject to specified exceptions or exemptions. All of these limitations may
affect the marketability of the shares.
 
If any of the shares of common stock offered for sale pursuant to this
prospectus are transferred other than pursuant to a sale under this prospectus,
then subsequent holders could not use this prospectus until a post-effective
amendment or prospectus supplement is filed, naming such holders. We offer no
assurance as to whether any of the selling security holders will sell all or any
portion of the shares offered under this prospectus.
 
We have agreed to pay all fees and expenses we incur incident to the
registration of the shares being offered under this prospectus. However, each
selling security holder and purchaser is responsible for paying any discounts,
commissions and similar selling expenses they incur.
 
We and the selling security holders have agreed to indemnify one another against
certain losses, damages and liabilities arising in connection with this
prospectus, including liabilities under the Securities Act.
 
 

--------------------------------------------------------------------------------

 

Exhibit B
Selling Stockholder Notice and Questionnaire


The undersigned understands that Jpak Group, Inc. (the “Company”) intends to
file with the Securities and Exchange Commission a registration statement on
Form SB-2 (the “Resale Registration Statement”) for the registration and the
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement entered into by the Company and the undersigned
(the “Agreement”). All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within five (5)
Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities. 


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.


NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:


QUESTIONNAIRE
 
1. Name.
 

 
(a)
Full Legal Name of Selling Stockholder:

    ___________________________________________________________

 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

    ___________________________________________________________ 

 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

    ___________________________________________________________  

 
2. Address for Notices to Selling Stockholder:
 

___________________________________________________________________________
___________________________________________________________________________ 
___________________________________________________________________________   
Telephone:__________________________________________
Fax:________________________________________________
Contact Person:_______________________________________
E-mail address of Contact Person:__________________________



3. Beneficial Ownership of Registrable Securities:
 

 
(a)
Type and Number of Registrable Securities beneficially owned:

 

___________________________________________________________________________
___________________________________________________________________________ 
___________________________________________________________________________ 

 

 
(b)
Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

___________________________________________________________________________
___________________________________________________________________________ 
___________________________________________________________________________ 

 
4. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes o No o
 
(b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for  investment banking services to the Company?
 
Yes o No o
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(c)
Are you an affiliate of a broker-dealer?

 
Yes o No o
 

 
Note:
If yes, provide a narrative explanation below:

 
 
 

--------------------------------------------------------------------------------

 


 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes o No o
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and amount of other securities beneficially owned:
 
______________________________________________________________________________
 
______________________________________________________________________________
 
6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
______________________________________________________________________________
 
______________________________________________________________________________
 
 
7. Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as
Exhibit A to the Agreement, and hereby confirms that, except as set forth below,
the information contained therein regarding the undersigned and its plan of
distribution is correct and complete.
 
State any exceptions here:
 
______________________________________________________________________________
 
______________________________________________________________________________
 
***********
 
 

--------------------------------------------------------------------------------

 
 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder shall be made in writing, by hand delivery,
confirmed or facsimile transmission, first-class mail or air courier
guaranteeing overnight delivery at the address set forth below. In the absence
of any such notification, the Company shall be entitled to continue to rely on
the accuracy of the information in this Notice and Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Agreement and any amendments or
supplements thereto filed with the Commission pursuant to the Securities Act.


The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:


“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”


By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 

Dated:_________________________   Beneficial Owner: _______________          
By:__________________________     Name:      Title:        

   
 